Citation Nr: 1228527	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction in the schedular evaluation from 40 percent to 10 percent for the service-connected musculotendinous strain of the lumbar/thoracic spine, effective from May 1, 2008, was proper, to include entitlement to a disability rating in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from October 2000 to October 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO reduced the disability rating from 40 percent to 10 percent for the service-connected musculotendinous strain, lumbar/thoracic spine.  Although the Veteran's disagreement essentially was with the reduction, the Board finds that it encompasses his disability rating as well.  Thus, the Board has adjusted the issue as stated on the title page of this decision.

The Veteran was scheduled for, but failed to report to, a videoconference hearing before a Veterans Law Judge of the Board in May 2011.  To date, he has not shown good cause as to why he did not appear, nor has he requested that the hearing be rescheduled.  Consequently, the Board finds that no further effort is required on its part to provide the Veteran with an opportunity for a hearing.

The increased rating portion of this appeal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected musculotendinous strain of the lumbar/thoracic spine.

2.  By an January 2005 decision, the RO granted service connection for musculotendinous strain of the lumbar/thoracic spine, and evaluated it as 40 percent disabling, effective October 11, 2004.  

3.  The Veteran underwent a review VA examination in October 2007, which demonstrated that the service-connected musculotendinous strain of his lumbar/thoracic spine was productive of limitation of forward flexion of his thoracolumbar spine to no worse than 70 degrees, a combined range of motion limited to 120 degrees, and subjective complaints of pain but no objective evidence of tenderness to palpation, spasm of the paraspinous lumbar muscles, abnormal curvature of the thoracolumbar spine, or neurologic deficits.

4.  The evidence of record shows the Veteran was able to work as a communications installer with minimal time lost from work, was able to exercise (except for running), took medications for his back pain only intermittently, and was able to do his activities of daily living without interference from his disability.

5.  By the February 2008 rating decision on appeal, the RO reduced the disability rating for the service-connected musculotendinous strain of the Veteran's lumbar/thoracic spine, from 40 percent to 10 percent, effective May 1, 2008.  

6.  Evidence of record reflects actual improvement in the service-connected musculotendinous strain of the lumbar/thoracic spine and actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The criteria for restoration of the 40% schedular rating for service-connected musculotendinous strain, lumbar/thoracic spine are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice also must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, however, the restoration portion of the appeal derives from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  38 C.F.R. § 3.105(e), (i).  Thus, the Board concludes that VA's duties to notify and assist do not apply to the appeal on the appropriateness of the reduction, and any defect in the notice given as to the issue of an increased disability rating is not prejudicial to the Veteran.  

II.  Propriety of Rating Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 & Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

In the present case, the reduction was finalized in a rating decision issued in February 2008 and was effective May 1, 2008.  It reduced the Veteran's combined disability rating from 70 percent to 50 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met and that the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which set forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).

In a January 2005 rating decision, the RO granted service connection for musculotendinous strain of the lumbar/thoracic spine, evaluated as 40 percent disabling effective October 11, 2004.  In a February 2008 rating decision, the RO reduced the disability rating for this service-connected disability from 40 percent to 10 percent.  The reduction was effective on May 1, 2008.  Consequently, the Board finds that the 40 percent disability rating was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

The Veteran was discharged from active military service October 10, 2004.  In August 2004, he underwent a pre-discharge VA General Medical examination.  With regards to his back, the Veteran reported he had lower back and mid back pain since 2003 when he was injured while taking down a large tent and the whole frame fell on him.  He referred having a lot of spasm and a lot of inability to move very well.  He denied any associated symptoms.  He related that he could do his daily activities, but that it gives him some difficulty.  He reported that his pain was probably a 6/10.  On physical examination of his thoracic and lumbar spines, he had paravertebral muscle spasm.  His back was straight.  His range of motion was 0 to 20 degrees of flexion, 0 to 15 degrees of extension, 0 to 10 degrees of right and left lateral rotation, and 0 to 30 degrees of right and left rotation.  He had pain in those areas at those degrees.  It was noted that, when he sits on a table, he bends his back.  There were no neurological deficits.  Except for his back being rigid, there were no postural abnormalities.  His pain was 4 out of 10.  The examiner commented that the range of motion and joint function of the lumbar spine and thoracic spine were not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  The examiner further commented that the Veteran's amount of pain that he showed subjectively did not agree with the amount of pain he had objectively, and the movements that the examiner was able to get function from did not match the subjective pain that the Veteran tended to have.  X-rays of the thoracic and lumbar spine were noted to be normal.  The examiner's assessment was lumbar/thoracic spine musculotendinous strain.

Based upon this evidence (along with the service treatment records), service connection was granted for musculotendinous strain of the lumbar/thoracic spine, and a disability rating of 40% was granted for limitation of forward flexion of the thoracolumbar spine of less than 30 degrees.  38 U.S.C.A. § 4.71a, General Formula for Rating Disabilities and Injuries to the Spine, Diagnostic Code 5237.

The Veteran was scheduled for a review VA examination in November 2007 for which he failed to report.  In February 2007, the RO proposed reducing the rating for the service-connected musculotendinous strain of his lumbar/thoracic spine to 0% due to the Veteran's failure to report for examination.  In March 2007, the Veteran called the RO to change his address again (saying he had changed it in the fall of 2006).  He also mentioned that the VA Medical Center told him that he had missed an appointment.  He reported that he had received no correspondence from VA since October 2005 and received no notification of an examination.  

Thereafter, the Veteran was rescheduled for an examination of the service-connected musculotendinous strain of his lumbar/thoracic spine in October 2007 for which he reported.  The examiner noted review of the claims file, especially the Veteran's service treatment records and post-service VA treatment records.  The Veteran reported that currently he has continuous low back pain that he rated at a 6/10 level that persists at this level throughout his daily activities and during his waking hours.  The low back pain symptoms were reported to be associated with chronic stiffness, but the low back pain does not radiate to the lower extremities.  The Veteran's activities of daily living were not impaired by his chronic low back pain condition.  The Veteran's exercise limits were reported as follows:  no running, walking for 1.5 miles, sitting for 30 minutes, standing for 8 hours, and lifting of 10 pounds.  The Veteran stated that, approximately every three months, he will sustain an incapacitating flare of low back pain that will last one to two days.  During these flares of low back pain, he will miss work.  He reported having missed four days of work over the past year.  He reported wearing a low back brace on a daily basis, but required no other assistive devices for ambulation.

Physical examination  of the Veteran demonstrated that he walked with an antalgic gait.  He was not wearing his low back brace at the time of the examination.  He used his arms to rise from a chair.  Examination of the spine showed no evidence of kyphosis or scoliosis.  Palpation of the lumbar spine did not demonstrate any point tenderness or paraspinous muscle spasm.  Active and passive range of motion testing of the lumbar spine was performed times three and measured as follows:  forward flexion 0 to 70 degrees with pain at 70 degrees; extension 0 to 20 degrees with pain at 20 degrees; left and right lateral flexion 0 to 30 degrees with pain at 30 degrees; and left and right rotation 0 to 30 degrees with pain at 30 degrees.  Straight leg raising demonstrated bilaterally flexion of the hip 0 to 80 degrees with pain at 80 degrees bilaterally in the low back.  Lower extremity muscle strength testing demonstrated 5/5 strength bilaterally with a normal neurological examination.  X-rays of the thoracic and lumbar spines were noted to be normal.  The diagnoses were normal thoracic spine and chronic lumbar strain.  As for the DeLuca factors, the examiner noted that there was no change in active or passive range of motion during repeat testing and no additional losses of range of motion were recommended for the lumbar spine due to painful motion.

Based upon this examination, the RO proposed to reduce the Veteran's disability rating for his service-connected musculotendinous strain, lumbar/thoracic spines, to 10 percent.  The reduction was predicated on the fact that X-rays of the thoracic and lumbar spine were within normal limits and that the VA examination showed the Veteran had active flexion of the thoracolumbar spine limited to no less than 70 degrees, with a combined range of motion limited to 210 degrees, in comparison with the August 2004 VA examination that showed flexion limited to 20 degrees and a combined range of motion of 155 degrees that qualified for a 40 percent disability rating.  The 10 percent disability rating was assigned using Diagnostic Code 5234.  The Veteran did not request a hearing or present any argument or additional evidence against the proposed rating reduction.  By rating decision issued in February 2008, the reduction was made final effective May 1, 2008.  

The Veteran has disagreed with the reduction of the disability rating for the service-connected musculotendinous strain of his lumbar/thoracic spine but has not submitted any argument or evidence to demonstrate that the reduction should not be made or that this service-connected disability should be evaluated higher than the 10 percent assigned by the RO.

The Board notes that also of record at the time of the reduction were VA treatment records from June 2005 through May 2006.  In June 2005, the Veteran was seen at the VA Firm/clinic at which time he complained of, among other things, back pain.  He reported prior use of NSAIDS and Vicodin was not helpful, but physical therapy was and he continued to do the exercises he was taught.  Physical examination of the back showed no deformity, no tenderness to palpation of the spine, and he was able to get down from the examination table without difficulty.  The impression was chronic low back pain with no radiation and normal X-ray in the past.  He was encouraged to continue physical therapy exercises and to swim or bike.  

In October 2005, he came into the VA emergency room as a walk-in seeking a prescription for Vicodin for pain in his bilateral knees and low back, as well as refill of other medications.  He had no acute complaints at that time.  

He was seen again in April 2006 with complaints of low back pain that was chronic, daily, aching, treated with Vicodin and Piroxicam.  Physical examination demonstrated mild muscular tenderness in the thoracic spine paraspinous muscles.  He was seen again in May 2006 in the Primary Care Clinic.  Although no specific complaints of low back pain were noted, physical examination of the lumbar spine was notable for positive paraspinous strain of the lumbar spine.

The Board further notes that additional VA treatment records were later obtained for the period of June 2006 through June 2008.  In March 2007, the Veteran came into the VA emergency room as a walk-in, not because he was having any emergency relating to his low back pain, but because he was driving by so thought he would stop in.  The treatment note indicates he was not happy that the VA had not tried to find out what is wrong with his back.  He referred having pain that day in the low back that did not radiate.  Physical examination of the back demonstrated paraspinous tenderness to palpation and spasm.  The assessment was low back pain.  He was given a shot of Toradol for the pain and told to follow up with his primary care physician.  

In April 2007, the Veteran was seen for follow up in Primary Care at which time he reported that his low back pain was 3 out of 10 after having taken his medications.  It was noted that he only took his medications intermittently.  There was no note of any objective findings related to the low back but the assessment was low back pain.  He was referred for X-rays and a magnetic resonance imaging (MRI) study of the lumbosacral spine.

On follow up with Primary Care in November 2007, the Veteran reported a pain level of 3 out of 10 in the morning increasing to 6 out of 10 during the day.  He stated he was icing and doing his back stretches.  He related that his lumbar spine pain was sharp, shooting, and intermittent.  Physical examination of the lumbar spine was positive for paraspinous tenderness to palpation at the S1 but negative for spasm.  The assessment was lumbar spine degeneration and low back pain with sciatica (although there were no complaints of radiating pain or a finding of positive straight leg raises).

A March 2008 Primary Care note indicates that the MRI study of the Veteran's lumbosacral spine showed minimal L5-S1 bulge, left greater than right.  It was noted he has sciatica alternating, but he denied bowel or bladder problems.  He reported his pain level in the morning is 3 out of 10 elevating to 5 to 6 out of 10 by the end of the day.  The assessment was low back pain.

The Board notes that, since September 2003, spine disabilities have been evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 U.S.C.A. § 4.71a.  When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

After reviewing the evidence of record in relation to the above rating criteria, the Board finds that the evidence demonstrates that the Veteran had improvement in the symptoms of the service-connected musculotendinous strain of his lumbar/thoracic spine.  The August 2004 VA examination upon which the disability rating of 40 percent was based showed limitation of flexion limited to 20 degrees.  The subsequent evidence, however, clearly shows that whatever had caused the limitation of flexion to 20 degrees of the Veteran's thoracolumbar spine in August 2004 had resolved as the medical evidence thereafter fails to show he had flexion limited to less than 70 degrees or a combined range of motion of less than 120 degrees as demonstrated at the October 2007 VA examination.  The Board notes that, although the VA treatment records show at times there was paraspinous tenderness to palpation and spasms of the lumbar spine area, they do not reflect that the Veteran had limitation of flexion of his thoracolumbar spine or any abnormal curvature of his thoracolumbar spine.  

Consequently, the Board finds that the evidence clearly fails to establish that the Veteran had limitation of flexion to at least 30 degrees of the thoracolumbar spine to warrant a 40 percent disability rating.  See 38 U.S.C.A. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Rather, the evidence shows that the service-connected musculotendinous strain of the Veteran's lumbar/thoracic spine was productive of no more than limitation of flexion of the thoracolumbar spine of 70 degrees and a combined range of motion of no less than 210 degrees.  Furthermore, the evidence does not establish that the Veteran's disability picture, when taking into consideration the DeLuca factors, is consistent with limitation of flexion or a combined range of motion of the thoracolumbar spine that meets or approximates the criteria for a higher disability rating than 10 percent.  The October 2007 VA examiner noted that there was no change in active or passive range of motion during repeat testing and no additional losses of range of motion were recommended for the lumbar spine due to painful motion.  Consequently, the Board finds that evaluation under Diagnostic Code 5237 for limitation of flexion of the thoracolumbar spine warrants no more than a 10 percent evaluation.

Finally, the Board notes that there was no objective evidence at the time of the reduction that the Veteran had any neurologic deficit as a result of the service-connected musculotendinous strain of his lumbar/thoracic spine that would warrant a separate disability rating.  The Board acknowledges that VA treatment records from December 2007 and March 2008 indicate an impression of sciatica but they do not actually show either subjective complaints or objective findings to support that impression.  Consequently, the Board finds that the evidence fails to sufficiently demonstrate that separate ratings were warranted for neurologic manifestations of the service-connected musculotendinous strain of the Veteran's lumbar/thoracic spine that might offset the improvement in the orthopedic manifestations of this disability.  As will be discussed in further detail in the Remand section below, however, the Board finds this evidence sufficient to raise the question of whether this service-connected disorder has worsened as of that time to warrant obtaining a new VA examination to determine the current severity of his back disability.  
Consequently, the Board finds that the evidence of record establishes that the service-connected  musculotendinous strain of the Veteran's lumbar/thoracic spine underwent actual improvement.  The October 2007 VA examination and the VA treatment records support this finding as they fail to demonstrate symptomatology that would warrant a disability rating higher than 10 percent.  Rather, they merely demonstrate the Veteran's main complaints of pain with limitation of flexion no less than 70 degrees, tenderness to palpation of the paraspinous muscles with intermittent spasm, but no abnormal curvature of the thoracolumbar spine.  

Furthermore, the evidence demonstrates that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The evidence shows that the Veteran was able to work with only minimal interruption.  For example, he reported missing only four days of work over the prior year at the October 2007 VA examination.  Furthermore, the VA treatment records do not show any complaints by the Veteran of having to miss work or that his back pain interrupted his work.  They only demonstrate his report that his pain worsens as the day goes by.  In addition, the overwhelming evidence shows that the service-connected musculotendinous strain of his lumbar/thoracic spine does not cause problems in his activities of ordinary life.  Except for running, the October 2007 VA examiner stated he is able to walk 1.5 miles, sit for 30 minutes, stand for 8 hours, and lift up to 10 pounds.  The evidence fails to demonstrate that the Veteran reported any further limitations, such as being unable to perform household chores, yard work, or shopping.

Consequently, the Board finds that the reduction in the disability rating for the service-connected musculotendinous strain of the Veteran's lumbar/thoracic spine, from 40 percent to 10 percent was proper.  The reduction is, therefore, upheld.


ORDER

The reduction in the evaluation from 40 percent to 10 percent for service-connected musculotendinous strain of the lumbar/thoracic spine, effective from May 1, 2008, was proper.
REMAND

As mentioned in the Introduction section to this decision, the Board finds that the issue of entitlement to a disability rating in excess of 10 percent is inherently part of the Veteran's appeal of the rating reduction.  Also as previously discussed above, the most current treatment records in the claims file from December 2007 and March 2008 demonstrate that the Veteran had a MRI study of his lumbosacral spine that showed a minimal L5-S1 bulge, left greater than right, in addition to an impression of sciatica (although no objective findings are noted).  The Board finds that this evidence is sufficient to suggest a worsening in the service-connected musculotendinous strain of the Veteran's lumbar/thoracic spine.  Consequently, it finds that remand of the increased rating aspect of the Veteran's appeal is warranted to obtain a new contemporaneous examination to determine the current severity of the service-connected back disability.  

The Board also notes that the report of the MRI study conducted sometime between November 2007 and March 2008 is not associated with the Veteran's claims file.  Such evidence is highly relevant to his claim and should be located and associated with the claims file.

Since the last VA treatment records in the claims file are from June 2008 (more than four years ago), the Board finds that VA treatment records should be updated as they may be highly probative to the Veteran's claim for an increased disability rating.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Veteran has not been given notice on how to establish a claim for an increased disability rating.  Such should be accomplished on remand.

Accordingly, this case is REMANDED for the following:

1.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish a claim for an increased disability rating.  
2.  After obtaining the appropriate release of information form if necessary, associate with the Veteran's claims file the report of the MRI study done of his lumbosacral spine sometime between December 2007 and March 2008.

3.  Also, associate with the Veteran's claims file his medical records from the VA Medical Center in Denver, Colorado, for treatment for complaints related to the service-connected musculotendinous strain of his lumbar/thoracic spine from June 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

4.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA spine examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.

All necessary tests and studies should be conducted in order to ascertain the current severity of the service-connected musculotendinous strain of the lumbar/thoracic spine.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptoms, and loss of function in daily activities, including work and physical activity.  All objective pathology shown on examination should be annotated in the evaluation report-to include, but not limited to any limitation of motion of the thoracolumbar spine and any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In addition, the examiner should discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse; additional limitation of motion, weakness, incoordination, fatigability or lack of endurance on repetitive testing; and ankylosis.  The examiner should also conduct a complete neurologic examination and indicate whether there are objective signs of any neurologic manifestations of the service-connected musculotendinous strain of the Veteran's lumbar/thoracic spine (to include radiculopathy into the lower extremities).  

Furthermore, the examiner should review the report of the MRI study of the Veteran's lumbosacral spine conducted between December 2007 and March 2008, which the March 2008 treatment note indicates shows a minimal L5-S1 bulge, left greater than right.  After reviewing this record and any other pertinent records, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the findings shown on this MRI report are the result of injury or disease incurred in service or are the progression of the already service-connected musculotendinous strain of the Veteran's lumbar/thoracic spine.  The examiner must provide a detailed explanation of the reason for the medical opinion to include citation to evidence of record that supports the opinion rendered.  If an opinion is not able to be given without resorting to mere speculation, than the examiner should so state and provide an explanation as to why an opinion cannot be rendered at this time.

5.  After ensuring all efforts to assist the Veteran (to include ensuring the adequacy of the VA examination and any opinion provided) have been accomplished, the issue of entitlement to a disability rating in excess of 10 percent for the service-connected musculotendinous strain of the lumbar/thoracic spine should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


